IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00109-CR
 
Alfred Windon Scott,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 361st District
Court
Brazos County, Texas
Trial Court No. 06-01712-CRF-361
 

MEMORANDUM  Opinion

 
Appellant has filed a motion to dismiss
his appeal.  See Tex. R. App.
P. 42.2(a).  We have not issued a decision in this appeal, and Appellant
personally signed the motion.  Accordingly, the appeal is dismissed.
 
 
 
REX D. DAVIS
Justice
 


 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Appeal
dismissed
Opinion
delivered and filed March 4, 2009
[CR25]


e;mso-no-proof:yes'>Patricia Wilz, Guardian of 
Jon Patrick Flournoy, 
An Incapacitated Person,
                                                                      Appellant
 v.
 
Jack M. Sanders, Jr.,
                                                                      Appellee
 
 
 

From the 77th District Court
Limestone County, Texas
Trial Court # 26,300-A-1
 

CONCURRING Opinion

 



I cannot agree to immunize, as a matter of law,
all attorneys appointed to review settlements on behalf of incapacitated
persons.  There is at least some conflict
in this record about whether Sanders was acting as an attorney ad litem or
guardian ad litem.  But in either event,
his duties were to protect the ward, not act as an arm of the court to decide a
matter as would a special master. 
Protecting the ward is the service for which a fee was paid.  I will, however, acknowledge that there is a
vast difference between the duties of a guardian ad litem and an attorney ad
litem, though the extent and nature of those respective duties is not, at this
time, clear.  Indeed, the subject has
recently been the focus of discussion, analysis, and review by the Texas
Supreme Court Rules Advisory Committee in its consideration of amending Rule
173 of the Texas Rules of Civil Procedure.
But the resolution in this case is not dependent
on whether Sanders properly performed his duties, whatever they were, as a
guardian ad litem or an attorney ad litem. 
That is because Sanders’s duties, whatever they were, were concluded a
decade before this litigation. During that decade, the ward’s legal guardian
and the legal guardian’s wife engaged in illegal acts that wholly depleted the
ward’s estate; a classic superseding cause. 
It would not have mattered what Sanders did a decade ago.  The legal guardian, who was the ward’s father,
and his new wife stripped the ward’s estate. 
Only when there was nothing left to take was the ward
institutionalized.  Because of this
superseding cause, I concur only in affirming the judgment that Wilz take
nothing from Sanders.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Concurring
opinion issued and filed February 23, 2005